Citation Nr: 1107357	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
that assigned a noncompensable disability rating for allergic 
rhinitis, effective from September 1, 2005.

Jurisdiction over the claims files was subsequently transferred 
to the RO in Boston, Massachusetts. 


FINDING OF FACT

From September 1, 2005, the Veteran's allergic rhinitis has been 
manifested by obstruction less than 50 percent in each nostril 
and less than 100 percent in one nostril; she has not experienced 
nasal polyps.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6522 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks increased (compensable) rating for her service-
connected allergic rhinitis.  The Board will initially consider 
certain preliminary matters and will then address the legal 
criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran was provided all required 
notice in a letter mailed in December 2006.  Although this letter 
was mailed after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no indication 
in the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STR) and 
VA and non-VA outpatient records were obtained.  The Veteran was 
afforded appropriate VA examinations.  Neither the Veteran nor 
her representative has identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6522; the rating criteria are as follows.  A 10 percent 
rating is warranted for allergic or vasomotor rhinitis without 
polyps but with greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  A 30 
percent rating is warranted for allergic or vasomotor rhinitis 
with polyps.

The Board notes at this point that the General Rating Formula for 
Sinusitis (38 C.F.R. § 4.97, DCs 6510 through 6514) may not be 
applied in rating this disability because the rating decision on 
appeal specifically denied service connection for sinusitis.  DC 
6522 is the only appropriate rating vehicle for this disability.

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

The Veteran had a VA general medical examination in December 2005 
during which she complained of increasingly problematic upper 
respiratory allergies over the past two years.  On two or three 
occasions those allergies had been complicated by recurring 
sinusitis.  She described rather commonly persistent nasal 
congestion, oftentimes requiring cleaning.  She had 
intermittently used decongestants and Flonase (corticosteroid 
inhaler) for this problem but was not currently using those.  She 
noted these problems had been quite perennial since she had lived 
in Arizona and New Mexico.  She also reported having developed 
exercise-related coughing and wheezing, diagnosed during active 
service as exercise-induced asthma; that diagnosis had been 
confirmed and continued by her current physician.  Recent 
pulmonary f unction tests (PFTs), performed outside VA, had been 
normal and she had not responded to bronchodilator during 
testing.  She was currently using Advair (anti-inflammatory 
inhaler) twice daily; she used Albuterol (bronchodilator) as 
needed, at most once or twice per week and sometimes not for 
several weeks at time.  She reported fairly good respiratory 
history for the past month or so.       

On examination the Veteran's ears, eyes, nose and throat were 
unremarkable.  She had rather inflamed nasal mucosa with some 
excoriations, but no polyps or bogginess was seen.  She had no 
premaxillary tenderness.  The oropharynx was normal and there was 
no postnasal drip.  Respiration was grossly normal, although she 
had a dry, nonproductive cough that became more frequent with 
hyperventilation during the examination.  The examiner's 
diagnosis was recent history compatible with allergic rhinitis 
and complicating sinusitis, without evidence of current 
sinusitis; nasal mucosa changes and chronic nasal irritation not 
diagnostic of allergic rhinitis but compatible and requiring 
intermittent treatment but not otherwise incapacitating to the 
Veteran.

In April 2007 the Veteran presented to the VA medical clinic 
complaining of two weeks of frontal headaches, nasal congestion, 
yellow rhinorrhea, postnasal drip and cough.  Clinical 
observation showed swollen nasal mucosa with no exudates.  The 
problem was characterized as acute sinusitis, treated with 
prescription antibiotics.

In her substantive appeal, received in April 2007, the Veteran 
argued that she was taking Advair, Flonase and an inhaler for 
control of her sinus problem.  She also reported having suffered 
a severe sinus infection during service and another severe sinus 
infection in June 2006 after discharge from service, which 
developed into bronchitis, an ear infection and strep throat.  
Further, the Veteran's nasal prescriptions have been continued 
without change since she moved from Albuquerque to Massachusetts.

The Veteran asserted treatment records from Hawthorne Medical 
Urgent Care would provide evidence relevant to her claim.  In 
June 2010 the RO submitted a request to that provider for all 
treatment records since July 2006 relating to sinus infection.  
In response, the clinic sent only one treatment record, dated in 
February 2008, at which time the Veteran had no reported 
ear/nose/throat problems of any kind; clinical evaluation of 
ear/nose/throat was unremarkable.
 
The Veteran's VA medication list, in relevant part, shows that in 
December 2006 she was prescribed flunisolide nasal spray for 
allergies (twice daily in each nostril).  In June 2007 she was 
prescribed loratadine, an antihistamine, for allergies.  She has 
also been prescribed various inhalers for respiratory problems.

The Veteran had a VA-contracted medical examination in April 2008 
in which she complained of constant sinus problems since 2000.  
She reported being incapacitated as often as three times per 
year, with each incident lasting five days.  She stated her sinus 
attacks were associated with headaches and interference with 
breathing through her nose.  She denied needing antibiotic 
treatment lasting four to six weeks, and also denied symptoms of 
purulent discharge, hoarseness, pain or crusting.  She reported 
using Flonase spray to clear her nasal passages, with minimal 
relief.  

On examination the nose had 60 percent obstruction in the right 
nostril and 30 percent in the left.  There were no nasal polyps 
and no rhinitis or sinusitis.  The examiner continued the 
diagnosis of allergic rhinitis due to subjective report of sinus 
attacks, and objective evidence of nasal obstruction although no 
finding of bacterial rhinitis on examination.

The Veteran submitted a letter in May 2010 essentially asserting 
entitlement to higher evaluation because of frequent severe sinus 
infections.

On review of the medical evidence above, the Board finds the 
criteria for compensable evaluation are clearly not met.  The 
clinical evidence does not show, and the Veteran does not assert, 
she has had nasal obstruction of 50 percent in each nostril, or 
100 percent in one nostril, at any time during the period under 
review, so the criteria for the 10 percent rating are not met.  
Further, the clinical evidence does not show, and the Veteran 
does not assert, that she has had nasal polyps at any time during 
the period under review, so the criteria for the 30 percent 
rating are not met.

Because the criteria for higher rating were not met at any time 
during the period under review, staged ratings are not warranted.  
Fenderson, 12 Vet. App. 119.
 
VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran in the form of 
her correspondence to VA and her statements to medical providers.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even 
affording the Veteran due competence and credibility in reporting 
her symptoms, she has not reported symptoms approximating the 
criteria for compensable rating.

The Veteran appears to be basing her request for increased rating 
for the service-connected allergic rhinitis on her history of 
chronic sinus infection.  However, as explained above, sinusitis 
is not a service-connected disability.  

The Board has considered whether this claim should be referred to 
the Director of the Compensation and Pension Service for extra-
schedular consideration.  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected allergic 
rhinitis are contemplated by the schedular criteria.  The Board 
has therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not in 
order.


ORDER

Entitlement to a compensable initial rating for allergic rhinitis 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


